Case 21-03020-sgj Doc 30-10 Filed 04/19/21   Entered 04/19/21 16:38:34   Page 1 of 6




                        EXHIBIT B




                                                                           UBS082
Case 21-03020-sgj
       Case 16-32555
                  Doc 30-10
                       Document
                            Filed 74
                                  04/19/21
                                      Filed inEntered
                                               TXSB on04/19/21
                                                        08/14/17
                                                               16:38:34
                                                                  Page 1 of
                                                                         Page
                                                                            5 2 of 6




                                                                           UBS083
Case 21-03020-sgj
       Case 16-32555
                  Doc 30-10
                       Document
                            Filed 74
                                  04/19/21
                                      Filed inEntered
                                               TXSB on04/19/21
                                                        08/14/17
                                                               16:38:34
                                                                  Page 2 of
                                                                         Page
                                                                            5 3 of 6




                                                                           UBS084
Case 21-03020-sgj
       Case 16-32555
                  Doc 30-10
                       Document
                            Filed 74
                                  04/19/21
                                      Filed inEntered
                                               TXSB on04/19/21
                                                        08/14/17
                                                               16:38:34
                                                                  Page 3 of
                                                                         Page
                                                                            5 4 of 6




                                                                           UBS085
Case 21-03020-sgj
       Case 16-32555
                  Doc 30-10
                       Document
                            Filed 74
                                  04/19/21
                                      Filed inEntered
                                               TXSB on04/19/21
                                                        08/14/17
                                                               16:38:34
                                                                  Page 4 of
                                                                         Page
                                                                            5 5 of 6




                                                                           UBS086
Case 21-03020-sgj
       Case 16-32555
                  Doc 30-10
                       Document
                            Filed 74
                                  04/19/21
                                      Filed inEntered
                                               TXSB on04/19/21
                                                        08/14/17
                                                               16:38:34
                                                                  Page 5 of
                                                                         Page
                                                                            5 6 of 6




                                                                           UBS087
